DETAILED ACTION
	Claims 1 and 3-28 are pending.  Of these, claims 9 and 19-28 are withdrawn as directed to a nonelected invention.  Therefore, claims 1, 3-8, and 10-18 are under consideration on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Rejections
The 103 rejections are maintained.
The non provisional double patenting rejection is maintained, and the provisional rejection is withdrawn and replaced with a nonprovisional rejection in light of the issuance of the reference application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, and 10-18 are rejected under 35 U.S.C. 103 as unpatentable over Bawa (US Pat. No. 4,668,506; of record in IDS).
As to claims 1, 3-8, and 10-18,  Bawa discloses a process for forming a crosslinked electronically active hydrophilic copolymeric hydrogels, the process comprising providing a co-monomer solution comprising a hydrophilic monomer, a hydrophobic monomer, a crosslinker, water, and an amino acid such as phenylalanine, tyrosine, tryptophan, or histidine (claim 3)(paragraph bridging columns 1-2, and the 2nd paragraph of the description of preferred embodiments at column 3 and column 4, 1st and 4th full paragraphs; Example 1, and claims 20-21 of Bawa).  Bawa teaches that the inclusion of the amino acid contributes significantly to the swelling of the polymer in water (column 4, 1st full paragraph).   The hydrophilic monomer may be the elected species, vinyl pyrrolidone (claims 4-5)(column 2, lines 46-48), and the hydrophobic monomer also may be the elected species, acrylonitrile (claims 6-7)(column 6, 1st paragraph).  
Regarding claim 8, the crosslinker may be ethylene glycol dimethacrylate (column 5, 1st paragraph).  
As to claims 10-13, the polymerization step may be carried out via UV radiation using azobisisobutyronitrile as the initiator (column 6, 3rd paragraph and Example 1).  
Regarding claim 14, the amino acid is added in solid form to the remaining components of the co-monomer solution (claim 19 of Bawa).  
As to claims 16 and 18, the copolymer may be hydrated after polymerization to a level of about 60%, which is within the recited range (Example 1).  
As to claims 1, 3-8, and 10-18, Bawa does not further expressly disclose a specific embodiment wherein the hydrophobic monomer and hydrophilic monomer of claim 1 are the elected species, i.e., acrylonitrile and vinyl pyrrolidone and wherein the amino acid is among those recited by claim 1.  Bawa also does not expressly teach the order of addition recited by claim 15 wherein the hydrophobic and hydrophilic monomers are mixed in water to form an intermediate solution to which the amino acid and crosslinker are added.  Nor does Bawa disclose that the copolymer is stored for at least 7 days following hydration as recited by claim 17.  
As to claims 1, 3-8, and 10-18, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the process of Bawa by selecting  vinyl pyrrolidone as the hydrophilic monomer and acrylonitrile as the hydrophobic monomer because Bawa expressly teaches these monomers as being suitable for use in the polymer, and in combination with phenylalanine, tyrosine, tryptophan, or histidine as the amino acid, because Bawa expressly teaches that these amino acids are suitable for use as monomers alongside a hydrophobic monomer and a hydrophilic monomer for the generation of a polymer capable of forming a hydrogel, and expressly teaches that the use of these amino acids as monomers advantageously contributes significantly to the swelling of the polymer in water.
Regarding claims 14-15, it further would have been prima facie obvious to vary the sequence of adding the ingredients by mixing the hydrophobic and hydrophilic monomers in water first and then adding the amino acid and crosslinker, and by adding the amino acid to the co-monomer aqueous solution prior to mixing it with water such that it is in solid form when added, since a change in the sequence of adding ingredients in a process claim is prima facie obvious in the absence of new or unexpected results.  See Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). 
Regarding claim 17, it further would have been prima facie obvious to store the copolymer for at least 7 days following hydration, because the skilled artisan would recognize that when a polymer to be used in medical devices, implants, additives, fabric fibers, and optical lenses is synthesized, it is routine for to be stored for a period of time before its use in these final products, and because discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 105 USPQ233.
Response to Applicant’s Arguments
Applicant has submitted the Highgate declaration, which argues that the skilled artisan reading Bawa would not have combined a hydrophobic monomer, hydrophilic monomer, crosslinker, and amino acid to achieve polymers having good electronic properties that may be used in electrochemical biomedical devices, because Bawa is not drawn to this technical field.  Applicant argues that it would not have been obvious to make the necessary selections from Bawa to arrive at the claimed invention in order to fabricate a polymer capable of forming a hydrogel (i.e., the purpose of Bawa), because these selections are advantageous for fabricating polymers that exhibit electronically conductive properties, which would not have been known without the hindsight gleaned from Applicant’s own disclosure.  
In response, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 20pref06) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).  In In re Lintner, the claimed invention was a laundry composition consisting essentially of a dispersant, cationic fabric softener, sugar, sequestering phosphate, and brightener in specified proportions. The claims were rejected over the combination of a primary reference which taught all the claim limitations except for the presence of sugar, and secondary references which taught the addition of sugar as a filler or weighting agent in compositions containing cationic fabric softeners. Appellant argued that in the claimed invention, the sugar is responsible for the compatibility of the cationic softener with the other detergent components. The court sustained the rejection, stating “The fact that appellant uses sugar for a different purpose does not alter the conclusion that its use in a prior art composition would be [sic, would have been] prima facie obvious from the purpose disclosed in the references.” 173 USPQ at 562. 
	Here, the issue is whether the skilled artisan would have been motivated to select from the teachings of Bawa the elements necessary to arrive at the presently claimed process of forming a copolymer.  If such a motivation exists and with a reasonable expectation of success, the claimed process is prima facie obvious regardless of whether the motivation of the skilled artisan would have been the same as Applicant’s motivation, or whether the intended use of the polymer formed by the process is the same as the use intended by Applicant.  
	The Highgate declaration, however, also argues that there would have been no motivation to make the needed selections from Bawa.  Specifically, Applicant states that the skilled artisan would need to select both a hydrophilic and a hydrophobic monomer despite Bawa stating that hydrophobic polymers are optional, and further select an amino acid from the list recited by the present claims, despite Bawa teaches that the preferred amino acid is glycine, glutamic acid, desmosine, or isodesmosine, and which are taught as useful in the preparation of modified amino acids.  The declaration further states that the selection of an amino acid for the claimed invention was the result of extensive R&D to enhance desired electrical characteristics, and that numerous other materials were tested and found ineffective in providing such properties, and that the amino acids listed by Bawa as preferred also were ineffective, and that a modified amino acid was tested and was also ineffective.
	In response, Applicant’s arguments are not persuasive at least because there is no actual data of record showing that the amino acids taught as preferred by Bawa would not be effective for use in the present invention.  Applicant’s assertion is conclusory and not backed by actual data.  
Additionally, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed."). 
Therefore, that Bawa discloses certain amino acids as preferred and the inclusion of a hydrophobic monomer as merely optional does not negate the broader teachings of Bawa, which expressly discloses that a hydrophobic monomer may be included and that amino acids that are among those recited by the present claims may be used.  
Double Patenting
Claims 1, 3-8, and 10-18 are rejected on the ground of nonstatutory double patenting as unpatentable over all claims of U.S. Pat. No. 10,941,233 in view of Hitz et al. (US Pat. Pub. 2009/023871) and/or Bawa (US Pat. No. 4,668,506) where indicated below.
The teachings of the secondary references are relied upon as discussed above.
The issued claims recite a process of forming a copolymer comprising mixing a hydrophilic monomer such as vinylpyrrolidone with a hydrophobic monomer such as acrylonitrile and at least one crosslinker to form a co-monomer solution that is then polymerized, wherein the crosslinker may be those recited by the present claims, and further comprising adding the same polymerization inhibitors recited by the present claims, and wherein the polymerization is carried out using UV, gamma, or thermal radiation.
Although the issued claims do not recite the inclusion of an amino acid monomer as claimed, nor hydrating and storing the polymer for 7 days, it would have been prima facie obvious to incorporate these steps because Hitz et al. and Bawa teach that adding an amino acid such as tryptophan promotes enhanced uptake of water, and Hitz teaches hydrating the polymer to within the range of claim 16 to obtain a hydrogel ready for use, and discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 105 USPQ233.
Claims 1, 3-8, and 10-18 are rejected on the ground of nonstatutory double patenting as unpatentable over all claims of U.S. Pat. No. 11,168,167 and in view of Hitz et al. (US Pat. Pub. 2009/023871) and/or Bawa (US Pat. No. 4,668,506) where indicated below.
The teachings of the secondary references are relied upon as discussed above.
The issued claims recite a process of forming a copolymer comprising mixing a hydrophilic monomer such as vinylpyrrolidone with a hydrophobic monomer such as acrylonitrile and at least one crosslinker to form a co-monomer solution that is then polymerized, wherein the crosslinker may be those recited by the present claims, and further comprising adding the same polymerization inhibitors recited by the present claims, and wherein the polymerization is carried out using UV, gamma, or thermal radiation, and hydrating the polymer to within the range recited by the present claims and storing the polymer for 7 days
Although the issued claims do not recite the inclusion of an amino acid monomer as claimed, it would have been prima facie obvious to add an amino acid monomer because Hitz et al. and Bawa teach that adding an amino acid such as tryptophan advantageously will promote the enhanced uptake of water.
The claims are directed to an invention not patentably distinct from the claims of the copending application.  Specifically, see above.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application of common ownership (see 37 CFR 42.411).  The copending application, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case.
Response to Applicant’s Arguments
 Applicant argues that the reference claims do not recite the inclusion of any amino acid, and repeat arguments advanced against the 103 rejection, i.e., that the selection of the recited amino acids is important and the result of an extensive R&D process.
In response, this argument is not persuasive because the rejections provide a motivation to incorporate one of the recited amino acids based upon the teachings of Bawa.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        

  /Patricia Duffy/ Primary Examiner, Art Unit 1645